May 28, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
BRAZOS PRESBYTERIAN HOMES, INC. D/B/A BAYOU MANOR HEALTH-
         CARE CENTER D/B/A BAYOU MANOR, Appellant

NO. 14-14-00479-CV                          V.

                      VANESSA RODRIGUEZ, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Vanessa
Rodriguez, signed June 2, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Brazos Presbyterian Homes, Inc. d/b/a Bayou Manor
Health-Care Center d/b/a Bayou Manor, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.